The defendant (appellant) Charles B. Voeckell, age 26 years, was convicted in the superior court of Pima County upon both counts of an information charging him with (1) assault with intent to commit murder upon the person of Richard Y. Ginter, and (2) assault with a deadly weapon upon the latter's wife Beverly Ginter. The two crimes grew out of the same set of circumstances. After denial of a motion for a new trial, judgment was pronounced sentencing the defendant to serve 20 to 25 years on the first count and 5 to 6 years on the second count, the sentences to run consecutively. This appeal followed.
The facts out of which the prosecution arose are as follows. On or about the 12th day of November, 1948, a Mr. and Mrs. Richard Y. Ginter were returning from a hunting trip in Sabino Canyon, Pima County, Arizona, and while coming down a mountainside, met defendant. As they passed each other, Mr. Ginter and defendant exchanged greetings and defendant asked if they had seen any deer, to which inquiry Mr. Ginter replied that they had seen several does but no bucks. Voeckell's response was, "There aren't any deer in these hills." The Ginters continued on their way down the canyon and thought defendant continued on up the canyon, but a few minutes later defendant returned to their car where they were packing up preparatory to returning to Tucson. Defendant, noticing that Ginter had left an 8 mm. German rifle leaning on the fender of his car, remarked that it was a bigger gun than his, inquired if it was loaded, manipulated the bolt mechanism, and looked into the magazine. After defendant had finished examining the gun, Ginter placed it in the back of his car. While he was so engaged defendant got behind him and pointing his .30-30 gun at his chest commanded him and Mrs. Ginter to start moving, which they did, defendant following close behind. Ginter asked defendant several times where *Page 147 
he wanted them to move; defendant said, "Over there," pointing to a ravine. Ginter turned around and grabbed defendant's .30-30 gun, pulling it down to the ground, at which time defendant fired, hitting Ginter in the foot. Defendant then pushed the stock of his gun into Ginter's head, stepped back, pulled out a .22 pistol, and shot Ginter several times, two of the shots hitting him in the face and one in the hand.
While defendant was firing at Mr. Ginter, Mrs. Ginter entered into the struggle to aid her husband. Defendant hit her over the head with the pistol, fired one shot at her, the bullet grazing her elbow, and pointing the gun at her chest pulled the trigger twice, but both shells misfired. During this melee Ginter arose from the ground, grabbed Voeckell, and finally subdued him by hitting him over the head with the butt of defendant's gun. While the Ginters were preparing to leave, defendant started to arise, whereupon Ginter hit him on the head again, rendering him unconscious, and departed. Upon regaining consciousness appellant stealthily found his way home by backway trails, hiding from airplanes searching for him and dogs trailing him.
The following day (November 13th) two criminal complaints were filed in the justice court charging him with assault with intent to commit murder and assault with a deadly weapon.
On November 16, 1948, in the superior court of Pima County insanity proceedings were instituted against defendant by a complaint signed by his mother, which is still pending. After preliminary hearing on November 19, 1948, the accused was bound over for trial, and thereafter on the same day, two informations were filed charging the two offenses. Following a plea of "Not Guilty" as to both counts, the case was set for trial. A notice of intention to present insanity as a defense was served on the county attorney, and subsequently a motion for examination to determine the then mental condition of the defendant was granted by the court. An examination was made by three court-appointed doctors, two of whom testified that defendant was competent to aid his attorney in his defense and understood the nature of the proceedings instituted against him, the third doctor being of the opinion that he was deficient in both respects. At the conclusion of this preliminary hearing, the court concluded that he was sufficiently capable of understanding the nature of the charges against him and able to assist his counsel in his defense, and ordered him to trial.
On the trial no attempt was made by defendant or his witnesses to deny any of the charges against him. All of the evidence of defendant was directed toward establishing that at the time of the commission of the acts charged he was so insane as not to be able to distinguish between right and wrong. Evidence pro and con respecting the sanity of the accused was given by both expert and lay witnesses on behalf of defendant and the state. The jury commenced *Page 148 
their deliberations at 4:05 p.m., Saturday, January 8, 1949. On Monday, January 10, 1949, at 8:10 p.m., the jury was called back for additional instructions — 52 hours and 5 minutes after the matter had first been submitted. The jury had not communicated with the judge or indicated that they were unable to agree, and had asked for no additional instructions; nor did the court make any inquiry as to how the jury stood. The judge, exercising what he considered to be a sound, legal discretion, proceeded voluntarily to instruct the jury as follows:
"Members of the jury, I am going to give you a further instruction in this case. You are further instructed, members of the jury, that although the verdict to which each juror agrees, must, of course, be his own verdict and the result of his own convictions and not a mere acquiescence in the conclusion of his fellows, yet in order to bring twelve minds to a unanimous result you must examine the question submitted to you with candor and with proper regard and deference to the opinions of each other. There is no reason to suppose that this case will ever be submitted to twelve more intelligent, more impartial or more competent jurors to decide it, or that more or clearer evidence will be produced on one side or the other. With this in view it is your duty to decide this case if you can without yielding your conscientious convictions. In conferring together you ought to pay proper attention to each other's opinions and listen with a disposition to be convinced by each other's arguments, and, on the other hand, if a larger number of your panel are for conviction a dissenting juror should consider whether a doubt in his own mind is a reasonable one which makes no impression on the minds of so many jurors equally honest, equally intelligent with himself, who have heard the same evidence, with the same oath; and if on the other hand, the majority are for the defendant the minority should ask themselves whether they may not and ought to reasonably doubt seriously the correctness of a judgment which is not concurred in by most of those with whom they are associated, and distrust the weight and sufficiency of that evidence which fails to carry conviction to the minds of their fellow jurors * * * and with that instruction you will continue your deliberations, Members of the Jury." Within 15 minutes after the giving of this instruction the jury notified the bailiff that they had reached a verdict, and on being brought into court returned verdicts of guilty on each count.
By sufficient assignments of error complaint is made that the court erred (1) in giving the instruction above quoted under the circumstance it was given; (2) in proceeding to trial in the criminal matter without first having disposed of the insanity proceedings instituted by the mother; (3) in refusing to permit defendant to interrogate the witness Georgia Smith with respect to her opinion as to whether defendant *Page 149 
was insane; (4) in refusing to instruct the jury to disregard Exhibit "E"; and (5) in imposing excessive sentences. The pertinent facts appertaining to these several assignments will be delineated at the time they are considered.
The merits of this appeal, if any, lie in a consideration and determination of the propriety of giving this instruction under the attendant circumstances. Defendant contends that by this instruction the court urged an agreement upon a verdict, was commenting on the evidence, and coerced the jury into arriving at a verdict, thus interfering with the exercise of free and unbiased judgment by those jurors comprising the minority. The propriety of giving this instruction under the circumstances existing at the time it was given or at all presents a question of first impression in this jurisdiction. At least the Arizona cases cited by counsel are of little help in solving the problem. In Pfeiffer v. State, 35 Ariz. 321, 278 P. 63, we held that certain remarks made by the trial court from which the jury might well infer that they would be held together until they reached a decision constituted prejudicial and reversible error, as being an indication by the judge of his opinion as to the guilt of the defendant. In the later case of Douglass v. State, 44 Ariz. 84,33 P.2d 985, we held that the judge's statement to the jury during their deliberations that he would not be present until late the following day to receive a verdict, accompanied by a warning that he did not wish to coerce or influence the jury, was not prejudicial or erroneous
There is definitely a split in authorities as to the propriety of giving an instruction similar to the one challenged in the instant case, and its use has been the subject of many conflicting judicial opinions. For an exhaustive treatise of this matter of Urging Agreement and Coercion of Jury, see the following texts: 53 Am.Jur., Trial, Secs. 950 to 964, incl.: 64 C.J., Trial, Sec. 641, 842, 843; 8 Cal.Jur., Criminal Law, Sec. 432, at page 394; and Bowers Judicial Discretion of Trial Courts, secs. 344, 371, and 376. The reported cases are collated in the excellent annotations appearing in Ann.Cas. 1915D, 668; 85 A.L.R. 1420, 1436; and 109 A.L.R. 72, 85. Apparently its use originated in Massachusetts and Connecticut according to a statement appearing in Allen v. United States, 164 U.S. 492, 17 S. Ct. 154,157, 41 L. Ed. 528, where the giving of such an instruction was held not to be prejudicial.
Instructions of the same import as the one here under consideration have been approved in courts of last resort all over the United States — North, South, East, and West. In some instances the instruction was given in the first instance; in others, after many hours of deliberation, and where hopeless disagreement has been announced. See note 85 A.L.R. 1436; 109 A.L.R. 85. It all simmers down to a matter of discretion resting in the trial court. Did the court in the giving of this instruction invade *Page 150 
the province of the jury? Does it contain any intimation of the verdict to be reached? Did it have any tendency to make any juror yield his conscientious convictions? Our considered answer to each of these interrogatories is "No." After having analyzed the instruction, as a whole and sentence by sentence, we are profoundly impressed with its value, fairness, and good sense. It counsels the jurors to exchange opinions and ideas, to review the facts and reasonable inferences to be drawn therefrom; to question the tenability of preconceived opinions, prejudices, and fetiches that are not actuating the majority, or if previously entertained have been submerged by the application of reason induced in part by proper regard and deference to the opinions of others.
The law is enforced not by the recalcitrant few, but only through unanimity which in an era of individualism is difficult of attainment in the course of any human endeavor, especially when the mind is repeatedly stimulated with admonitions by the court that the ultimate verdict must express the conscientious convictions of each individual juror. In our judgment this instruction is wholly wanting in the vicious attributes leveled at it. Those cases holding instructions of like import to be bludgeons of intimidation strike an unresponsive chord in the majority of this court. If it fathomed the consciences of injudicious jurors, it served its purpose. Mr. Justice Brown, speaking for the Supreme Court of the United States in the Allen case, supra, so succinctly stated the duty of a juror under our system that we are impelled to quote his words:
"While, undoubtedly, the verdict of the jury should represent the opinion of each individual juror, it by no means follows that opinions may not be changed by conference in the jury room. The very object of the jury system is to secure unanimity by a comparison of views, and by arguments among the jurors themselves. It certainly cannot be the law that each juror should not listen with deference to the arguments, and with a distrust of his own judgment, if he finds a large majority of the jury taking a different view of the case from what he does himself. It cannot be that each juror should go to the jury room with a blind determination that the verdict shall represent his opinion of the case at that moment, or that he should close his ears to the arguments of men who are equally honest and intelligent as himself."
It is no wonder that so many courts have been impressed with the fairness of the instruction and the inherent value of its admonitions. With the decision in Commonwealth v. Tuey, 8 Cush. 1, 62 Mass. 1 (followed in the Allen case, supra) before it, the Supreme Court of Colorado in Sevilla v. People, 1918,65 Colo. 437, 177 P. 135, 137, in studying this instruction given to the jury after twenty hours of deliberation, observed that the communication to the jury was not an instruction *Page 151 
on the law or facts, but rather in the nature of advice, urging agreement if possible. In Bowen v. People, 87 Colo. 38,284 P. 779, 780, the instruction was again under consideration, and there the court said: "There is nothing in the instruction that savors of coercion, * * *." In Boegel v. People, 95 Colo. 319,35 P.2d 855, 856, the court pointed out that this instruction gave no intimation of the court's opinion as to the guilt or innocence of the defendant "but merely suggested that the jurors agree upon a verdict if they could do so conscientiously." In Lathrop v. Fargo-Moorhead St. R. Co., 23 N.D. 246, 136 N.W. 88, 90, equivalent language was analyzed and the court concluded it could have left no "impression upon any juror that he should surrender his conscientious convictions to secure an agreement."
We now address our attention to the assignment that the court erred in proceeding to trial in the criminal matter without first disposing of the insanity proceeding initiated November 16, 1948, by Frieda Voeckell, mother of defendant, under the provisions of Sec. 8-301 et seq., A.C.A. 1939. It appears to be counsel's contention that if such a petition is filed prior to the filing of an information it then becomes mandatory upon the trial court to forthwith determine whether such party is sane or insane. It is urged that the rules of criminal procedure, Sec. 44-1701 et seq., A.C.A. 1939, govern only as to insanity proceedings originating after the information has been filed. In this view we do not concur. The answer to the problem involves purely a matter of statutory construction. The usual insanity proceedings were left unchanged by our adoption of the new Rules of Criminal Procedure. But these rules did change the procedure for determining whether an accused should be put to trial when "before or during the trial the court has reasonable ground to believe that the defendant, against whom an indictment has been found or information filed, is insane, or mentally defective, to the extent that he is unable to understand the proceedings against him or to assist in his defense, * * *." Sec. 44-1701, supra. This determination is now made by this court. (Id.) The proceedings under the provisions of Art. 3, Chap. 8, Sec. 8-301, supra, furnish no greater protection to defendant than proceedings under Art. 17, Chap. 44, Sec. 44-1701 et seq. The refusal of the trial judge to proceed to a hearing on the original insanity petition filed by defendant's mother violated no legal right of defendant which he can interpose as a defense to this action.
The third assignment of error complains of the refusal of the court to permit defendant on redirect examination to solicit the opinion of the lay witness Georgia Smith as to insanity of defendant. This witness, who had been called by defendant, testified on direct examination that for a year or more defendant *Page 152 
and his mother had lived in her trailer court; that she had seen defendant on many occasions and had visited with the family; that defendant seemed to be ill and frail; that he was definitely peculiar, citing instances; that "he seemed to have a very inferiority complex"; that his eyes were "very piercing, sharp and weird looking"; and that "I think he is mentally a very young boy, always playing with games."
The cross examination in part is as follows:
"Q. Actually you don't know to state whether he is mentally stable or unstable? (Emphasis supplied.)
"A. I couldn't say."
Then on redirect examination counsel apparently with the thought of rehabilitating the witness asked this question:
"Q. On the basis of what you told the jury, do you have an opinion as to whether he is sane or insane?"
Objection was made on the ground that she had stated that she didn't know whether he was mentally stable or unstable. The objection was sustained upon the ground that the witness had already given her opinion, and that the inquiry was improper redirect examination. This court has ruled that:
"* * * In cases of this kind the testimony of a lay witness who has had the opportunity of observing the past conduct and history of a defendant is as admissible on the question of whether he was or was not legally insane at the time he committed the act in question as that of a medical witness, the weight to be given to the testimony being determined by the triers of fact. 23 C.J.S., Criminal Law, § 867, pages 78-80, and cases cited." State of Arizona v. Macias, 60 Ariz. 93, 131 P.2d 810, 813.
The recitation of the factual situation demonstrates that the witness on direct examination was allowed to testify that she thought the defendant was "mentally a very young boy." She was also permitted to recite her observations and mentioned many acts of defendant that she considered peculiar. She not only related acts but was allowed to interpret them. Counsel failed to incorporate in the formal question eliciting her opinion the element of "legal insanity." In any event the stating of her opinion would have added little to her testimony. It might be said that the court was technically in error in refusing to permit counsel to rehabilitate the witness, but even this assumption would necessitate assuming that the question propounded was legally sufficient — which it was not. A proper question under the circumstances might have been worded as follows:
"On the basis of your acquaintanceship with the defendant and your observations of him, do you have any opinion as to whether the defendant was legally insane at the time it is alleged he committed the *Page 153 
acts in question — that is, do you have an opinion as to whether defendant, if he committed the acts in question, knew the nature and quality of those acts, and if he had such knowledge did he know that he was doing wrong? In other words, if the defendant did those acts did he know the difference between right and wrong as to those particular acts?"
We conclude that under the circumstances it was within the discretion of the trial court to deny the attempted rehabilitation of the witness, and that no prejudicial error was committed in this respect.
The fourth assignment of error goes to the refusal of the court to instruct the jury to disregard the contents of Exhibit "E" insofar as it had any tendency to impeach the witness Frieda Voeckell upon the ground that the statements therein contained were hearsay evidence sufficiently effective to impeach the credibility of Mrs. Voeckell. This Exhibit "E" was a letter from the superintendent of the Mendocino State Hospital at Talmage, California, referring to the case history of defendant and stating it to be the opinion of the writer that during defendant's residence at the hospital he was unstable emotionally and considerably below average intelligence, to the extent that he made very inadequate adjustment socially, educationally, occupationally, and psycho-sexually; that he was of the mental age of about 12 years; that he was blunted emotionally with no definite delusions or hallucinations, but with defective judgment and comprehension; and that he at all times remained dull and childish. It was stated in the letter that the diagnosis of the hospital staff was "Dementia Praecox, Simple Type"; that he was a menace to society; and that the hospital staff had objected to his release which had been accomplished by court order. The superintendent then incorporated in the letter excerpts from the hospital's clinical records relating to observations of the mother, Frieda Voeckell, and quotations of statements made by her. These statements related that the mother had sent several telegrams to the county authorities requesting release of her son. She was quoted as having said that these authorities were dope fiends and crooks; that they were passing dope in the act of shaking hands; and that she had employed agents to watch them. This letter was exhibited on cross-examination to one of the psychiatrists testifying in behalf of defendant, who admitted having seen the letter and that he had taken it into consideration in arriving at his opinion that defendant was, in respect to the acts committed by him, unable "to distinguish between right and wrong in any sense, medical, legal, common sense, or any kind of sense * * *." When the exhibit was offered in evidence counsel for defendant made no objection and now admits that it was legally admissible in that it established one of the fact bases that the doctor acted and relied upon, and that such statement for this purpose was not *Page 154 
objectionable on the ground that it was hearsay. After the exhibit was read to the jury counsel moved the court "to instruct the jury to disregard the contents of the letter insofar as it applies to the mother, who is not on trial here." The court denied the request upon the ground that it had not been objected to at the time of its offer and admission.
Counsel now contends that the letter was not evidence per se of the truth of its contents and was not offered for that purpose, and insists that, the exhibit having been read to the jury, the defendant was entitled to some instruction from the court as to the purpose for which it might be considered since the contents of the letter in effect impeached the mother by hearsay testimony, damaging the credibility of her testimony and prejudicing the rights of defendant.
The request for instructions limiting the effect to be given the letter and the purpose for its admission was belatedly made. Technically speaking, the court should have instructed the jury as to the purpose for which the letter was admitted, and that the statements therein contained relating to the mother were hearsay evidence, and should not be considered by them in their consideration of the credibility to be given to her testimony. The request for the instruction was not couched in words reasonably calculated to suggest to the court the propriety of giving an instruction for the reasons now assigned. The request was that the court "instruct the jury to disregard the contents of the letter insofar as it applies to the mother, who is not on trial here." Counsel made no attempt to elucidate what was in his mind and even now on reflection we would not have been able to discern the implications attributed to the request had they not been explained to us. In view of the incoherent testimony of Mrs. Voeckell, which demonstrated many idiosyncrasies, it is doubtful that if the hearsay statements attributed to her had been directly testified to their effect would have been evaluated other than as cumulative. The failure to give the explanatory instruction was without prejudice.
The assignment asserting that the sentences imposed were excessive and not justified under the circumstances is wholly without merit.
Upon the whole record before us it does not appear that the court would have been subject to criticism if it had, prior to the conclusion of the trial, reconsidered its order putting the defendant to trial made at the end of the preliminary investigation as to defendant's insanity. Not having had the opportunity to observe the defendant and witnesses and appraise their testimony when given we are in no position to say that the court abused its discretion in this respect. Nor can we say as a matter of law that the jury was not justified in finding defendant sane within the legal meaning of the term, so *Page 155 
as to be responsible for the consequences of his acts.
The judgment is affirmed.
STANFORD, PHELPS and DE CONCINI, JJ., concur.